UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-1298



CURLEE SHERMAN,

                                               Plaintiff - Appellant,

          versus



UNITED STATES      DISTRICT   COURT,   Charleston
Division,

                                                Defendant - Appellee.




                              No. 04-1299



CURLEE SHERMAN,

                                               Plaintiff - Appellant,

          versus



UNITED STATES      DISTRICT   COURT,   Greenville
Division,

                                                Defendant - Appellee.
                              No. 04-1300



CURLEE SHERMAN,

                                               Plaintiff - Appellant,

          versus


UNITED   STATES    DISTRICT    COURT,    Columbia
Division,

                                                Defendant - Appellee.


Appeals from the United States District Court for the District of
South Carolina, at Charleston, Greenville, and Columbia. Margaret
B. Seymour, District Judge. (CA-04-116-2; CA-04-117-6; CA-04-118-
3)


Submitted:   June 9, 2004                     Decided:   June 28, 2004


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

            Curlee Sherman seeks to appeal the district court’s order

dismissing his consolidated 42 U.S.C. § 1983 (2000) complaints.

The district court referred these cases to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge

recommended that relief be denied and advised Sherman that failure

to file timely objections to this recommendation could waive

appellate   review   of   a   district    court   order   based   upon   the

recommendation.    Despite this warning, Sherman failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).        Sherman has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis, deny

Sherman’s motions for general relief, and dismiss the appeals.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED


                                  - 3 -